Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 1 March 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Dr Sir,
                     New Windsor March 1st 81
                  
                  Some unexpected events have determined me suddenly to set out for Rhode Island.  I depart tomorrow—and dispatch you this to request you will join me there as soon as possible.  Your information and advice will be very important to our plans.  My stay at Rhode Island will be very short.
                  Accept the assurances of the esteem & regard with which I am Dr Sir Yr most Obed. Serv.
                  
               